Citation Nr: 1519562	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  07-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a disability rating in excess of 20 percent for right upper extremity peripheral neuropathy.  

5.  Entitlement to a disability rating in excess of 20 percent for left upper extremity peripheral neuropathy.  

6.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

7.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969, including combat in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A November 2005 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss, COPD, and hypertension.   An August 2013 rating decision addressed the ratings for the Veteran's peripheral neuropathy of the upper and lower extremities and denied the Veteran's claim of entitlement to a TDIU.

The issues of entitlement to service connection for COPD, to service connection for hypertension, to increased ratings for peripheral neuropathy of the upper and lower extremities, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a bilateral hearing loss disability as a result of his active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Bilateral Hearing Loss Disability

The Board has granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Hearing loss is a chronic disease, and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

If, as in this case, the Veteran was engaged in combat with the enemy, VA accepts as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  In the case of a combat Veteran, not only is the combat injury presumed, but, absent evidence to the contrary, so is any disability incurred during the combat.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

With regard to the presence of a current disability, the Veteran has been diagnosed with a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran contends that he was exposed to acoustic trauma while serving in combat during the Vietnam War.  The Veteran's service separation document shows receipt of the Combat Action Ribbon, thereby confirming military noise exposure.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

The Veteran has reported, for example in his October 2005 VA examination, that he had experienced bilateral hearing loss continuously since 1969.  While the Board notes the contrary results of an October 2005 audiological examination, the Board finds that the Veteran is both competent and credible to report a decline in his bilateral hearing acuity during and continuously since serving in combat in Vietnam.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service acoustic trauma and the resulting in-service hearing loss.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); see also Reeves, 682 F.3d at 998.  Of note, audiometric testing from the time of the Veteran's separation is not of record.  As such, there is no competent evidence that would undermine the Veteran's reports of diminished hearing acuity during service.  Accordingly, service connection for bilateral hearing loss is granted. 


ORDER

Service connection for a bilateral hearing loss disability is granted.
REMAND

With regard to the Veteran's claim of entitlement to service connection for COPD, in May 2005, Dr. J.W. stated that he treated the Veteran for COPD and that a "good portion" of the Veteran's chronic disease was related to military service.  J.W. did not explain how he arrived at this conclusion, and it is unclear whether this conclusion applies specifically to the Veteran's COPD.  The Veteran underwent a VA examination in October 2005, at which time the examiner noted the May 2005 statement of Dr. J.W., but additionally noted that the Veteran had not undergone any pulmonary function tests or received therapy.  An October 2005 pulmonary function test (PFT) indicated mild obstruction and a mild reduction in the diffusing capacity.  The examiner did not state whether the results of the October 2005 PFT were consistent or inconsistent with a diagnosis of COPD or any other pulmonary disability.  The Veteran's other medical treatment records are similarly ambiguous as to whether the Veteran suffers from COPD.  For example, in October 2007, it was noted that the Veteran had a history of COPD, but COPD was not then noted on examination.  Additionally, in February 2008 and February 2010, COPD was noted in the Veteran's "problem list," but it is not apparent that the Veteran has received treatment for COPD.  

Accordingly, on remand, the Veteran should be provided with the opportunity to provide additional records from Dr. J.W. documenting his treatment for COPD.  The Veteran should then be provided with an additional examination fully addressing whether he has experienced COPD at any time since he filed his claim for benefits in June 2005, and if so, whether such COPD either began during or was otherwise caused by the Veteran's military service.

With regard to the Veteran's claim of entitlement to service connection for hypertension, because the Veteran served in Vietnam during the Vietnam War, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not, however, listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2014).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding variables could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, the Board finds that remand is required, in part, in order to obtain a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Furthermore while the Veteran has received several examinations incidentally addressing his hypertension disability, the Board finds each of these examinations to be inadequate.  The Veteran underwent a VA examination in October 2005, at which time the examiner noted, without further discussion or explanation, that the Veteran's hypertension was essential and had no relationship to his diabetes.  In a January 2008 VA examination, the examiner opined that the Veteran's essential hypertension was not a complication of diabetes, nor was it a condition that was worsened or increased by the Veteran's diabetes.  Again, the examiner did not provide a rationale for this conclusion.  The Veteran most recently received a VA examination in January 2011, at which time the examiner opined that the Veteran's hypertension was not a complication of diabetes because the onset of the Veteran's hypertension predated the onset of his diabetes.  The examiner stated that the Veteran's hypertension was not worsened or increased by his diabetes.  While the January 2011 examiner offered at least some rationale as to why the Veteran's hypertension was not caused by the Veteran's diabetes, the examiner did not explain why the Veteran's hypertension was not worsened by the Veteran's diabetes.

Furthermore, the Board notes that no examiner has addressed the relationship, if any, between the Veteran's active duty service and his hypertension.  This omission is significant because the Veteran was both involved in combat in Vietnam during the Vietnam War, and he showed an arguably elevated blood pressure reading of 138/88 mmHg in July 1968.  Accordingly, on remand, the Veteran should be provided with an examination addressing not only whether his hypertension is secondarily caused or aggravated by his service-connected diabetes, but also addressing whether his hypertension is directly related to his military service.

Additionally, as the Veteran served in Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.  Because the Agent Orange Updates have allowed that there is some, albeit limited, evidence of associated between hypertension and herbicide exposure, a medical opinion addressing whether the Veteran's current hypertension was caused or aggravated by his presumed in-service herbicide exposure should be obtained. 

With regard to the Veteran's claims of entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities and a TDIU, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2014, the Veteran timely disagreed with an August 2013 rating decision that addressed the ratings for the Veteran's peripheral neuropathy of the upper and lower extremities and denied entitlement to a TDIU.  A statement of the case has not been issued as to these claims.  Therefore, the Board must remand the claims so that a statement of the case may be issued.


Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain any records from Dr. J.W. relating to the Veteran's treatment for COPD.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed COPD.  The examiner should describe the nature of the Veteran's COPD, to the extent this disability is found to exist.  If the Veteran is found to have had COPD at any time since June 2005, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's COPD either began during or was otherwise caused by the Veteran's military service.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension disability.  The examiner should:

a)  Describe the nature of the Veteran's hypertension disability.

b)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension disability either began during or was otherwise caused by the Veteran's military service, including his exposure to herbicide agents.

In answering this question, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  The examiner should provide a rationale and basis for all opinions expressed.

c)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension disability was caused by the Veteran's service-connected diabetes.

d)  Opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service connected diabetes.  If aggravation is found, the extent thereof must be set forth.

4.  Issue a statement of the case on the issues of entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities and a TDIU.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  These matters should be returned to the Board only if an appeal is perfected.

5.  Then, readjudicate the Veteran's claims of entitlement to service connection for COPD and hypertension.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


